Name: 2006/199/EC: Commission Decision of 22 February 2006 laying down specific conditions for imports of fishery products from the United States of America (notified under document number C(2006) 495) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  tariff policy;  health;  fisheries;  America
 Date Published: 2006-03-10; 2007-05-08

 10.3.2006 EN Official Journal of the European Union L 71/17 COMMISSION DECISION of 22 February 2006 laying down specific conditions for imports of fishery products from the United States of America (notified under document number C(2006) 495) (Text with EEA relevance) (2006/199/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (1), and in particular Article 11(1) thereof, Having regard to Council Decision 98/258/EC of 16 March 1998 on the conclusion of the Agreement between the European Community and the United States of America on sanitary measures to protect public and animal health in trade in live animals and animal products (2), and in particular Article 3 thereof, Whereas: (1) Council Directive 91/493/EEC provides that specific conditions shall be established for the imports of fishery products from each third country. These specific import conditions shall include: the procedure for obtaining a health certificate which must accompany consignments of fish when exported to the European Community, the placing of a mark identifying the fishery products and indicating the origin and the number of the establishment, and a list of approved establishments, factory vessels, or cold stores, and a list of registered freezer vessels. (2) Annex V to the Agreement between the European Community and the United States of America (USA) on sanitary measures to protect public and animal health in trade in live animals and animal products (the Agreement) established, inter alia, the sanitary measures for fish and fishery products and certain other animal products traded with the United States for which equivalence has been determined. (3) Annex II to the Agreement established that the regulatory authorities for the control of the public health conditions for fish and fishery products in the USA are the Food and Drug Administration (FDA) and the National Marine Fisheries Service  National Oceanic & Atmospheric Administration (NMFS-NOAA). Within the scope of the agreement, the FDA and the NMFS-NOAA are responsible, in particular, for effectively verifying and controlling the implementation of the sanitary rules in force in the USA related to production and processing of fishery products, and for providing information and additional guarantees on the fishery products exported to the EC territory. (4) An inspection has been carried out on behalf of the Commission in the USA to verify the conditions under which fishery products are produced, stored and dispatched to the Community. (5) Following the results of the inspection visit, FDA and NMFS-NOAA have provided guarantees with regard to their responsibilities described above and the implementation of the specific conditions laid down by the present Decision. (6) These guarantees concern also the controls that apply to brokers (exporters other than processors). (7) It is therefore appropriate to lay down detailed provisions concerning fishery products imported into the Community from the USA in accordance with Directive 91/493/EEC. (8) It is appropriate for this Decision to be applied 45 days after its publication providing for the necessary transitional period. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Food and Drug Administration (FDA) and the National Marine Fisheries Service  National Oceanic & Atmospheric Administration (NMFS-NOAA) shall be the competent authorities in the United States of America (USA) responsible for the purposes of verifying and certifying compliance of fishery products with the relevant United States public health standards requirements of the Code of Federal Regulation which have been recognised for this purpose as equivalent to the European Community standards as prescribed in Council Decision 98/258/EC. Article 2 Fishery products imported into the Community from the USA shall meet the requirements set out in Articles 3, 4 and 5. Article 3 1. Each consignment shall be accompanied by a numbered original health certificate in accordance with the model set out in Annex I and comprising a single sheet, duly completed, signed and dated. 2. The health certificate shall be drawn up in at least one official language of the Member State where the checks are carried out. 3. The health certificate shall bear the name, capacity and signature of the representative of the FDA or of the NMFS-NOAA, and the latters official stamp in a colour different from that of the endorsements. Article 4 The fishery products shall come from approved establishments, factory vessels, cold stores or from registered freezer vessels listed in Annex II. Article 5 All packages shall bear the word USA and the approval/registration number of the establishment, factory vessel, cold store or freezer vessel of origin in indelible letters, except in the case of frozen fishery products in bulk and intended for the manufacture of preserved foods. Article 6 This Decision shall apply from 24 April 2006. Article 7 This Decision is addressed to the Member States. Done at Brussels, 22 February 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 15. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 118, 21.4.1998, p. 1. ANNEX I ANNEX II LIST OF ESTABLISHMENTS AND VESSELS ANNEX Country: UNITED STATES OF AMERICA Product: Fishery products Approval No Name City Region Approval limit Category 1223287 AMERICAN MUSSEL HARVESTERS, INC. NARRAGANSETT RI PP 1223343 HYGRADE OCEAN PRODUCTS, INC. NEW BEDFORD MA PP 1223590 J.C. FISHERIES, INC. NEW BEDFORD MA PP 1223606 COHASSET LOBSTER POUND COHASSET MA PP 1223608 WALTER KALIL CO. NEWBURYPORT MA PP 1223611 BOSTON WHOLESALE LOBSTER CORP. LYNN MA PP 1223637 STEVENS SEAFOOD, INC. HINGHAM MA PP 1223649 MORTILLARO LOBSTER CO. GLOUCESTER MA PP 1223677 SEATRADE INTERNATIONAL CO., INC. NEW BEDFORD MA PP 1223679 THE LOBSTER COMPANY ARUNDEL ME PP 1223701 JOLIN LOBSTER CO. MANCHESTER MA PP 1223710 SUNSHINE SEAFOOD-MAINE LLC STONINGTON ME PP 1223748 EASTERN SHORE SEAFOOD ESSEX MA PP 1223765 LYNCH LOBSTER COMPANY BEVERLY MA PP 1223787 NARRAGANSETT BAY LOBSTERS, INC. NARRAGANSETT RI PP 1223875 MAR SEAFOOD, INC. WARWICK RI PP 1223881 HOMER'S WHARF SEAFOOD CORP. NEW BEDFORD MA PP 1223977 ISLAND SEAFOOD, INC. KITTERY ME PP 1224005 INLAND SEAFOOD, INC. BOOTHBAY ME PP 1224621 NEW ENGLAND CRAB COMPANY, INC. BOSTON MA PP 1224628 P.J. LOBSTER COMPANY, INC. BOSTON MA PP 1224707 SEAVIEW LOBSTER CO. KITTERY ME PP 1224781 YOUNG BIOPRODUCTS NEW BEDFORD MA PP 1224787 PIGEON COVE FISHERMAN'S COOPERATIVE ROCKPORT MA PP 1224809 BB& G LOBSTER CLINTON CT PP 1224832 SAKONNETT CORP. HYANNIS MA PP 1224834 OAK ISLAND SEAFOOD, INC. ROCKLAND ME PP 1224840 SLAVIN POINT JUDITH COMPANY, LLC NARRAGANSETT RI PP 1225203 PHILBRICK BROS., INC. OWLS HEAD ME PP 1225281 CHERRY POINT PRODUCTS, INC. MILBRIDGE ME PP 1225508 CAPTAIN VINCE, INC. dba CAPTAIN VINCE SEAFOOD GLOUCESTER MA PP 1225517 COASTAL SEAFOODS, INC. SO. NORWALK CT PP 1225550 ATLANTIC FRESH LOBSTER SALEM NH PP 1225829 MC FRESH, INC. NARRAGANSETT RI PP 1225864 FRIENDSHIP INTERNATIONAL ROCKLAND ME PP 1225866 MANOMET LOBSTER POUND MANOMET MA PP 1225927 SUNSHINE SEAFOOD-MAINE, LLC SAGAMORE MA PP 1225965 IQF CUSTOM PACKING, INC. FALL RIVER MA PP 1226096 GREENHEAD LOBSTER LLC STONINGTON ME PP 1226164 DEEP SEA INTERNATIONAL INC. EAST PROVIDENCE RI PP 1226206 AML INTERNATIONAL, INC. NEW BEDFORD MA PP 1226316 MARITIME SEAFOOD PROCESSORS, INC. EAST PROVIDENCE RI PP 1226351 QUALITY CUSTOM PACKING, INC. NEW BEDFORD MA PP 1226357 AGGER FISH CORP. NEW BEDFORD MA PP 1226415 RHODE ISLAND CLAM, INC. TIVERTON RI PP 1226455 SEAFOOD INC. dba WAYNE'S SEAFOOD MARKET PLYMOUTH MA PP 1226491 GREAT SOUTHERN SHRIMP COMPANY, L.L.C. WESTPORT MA PP 1226529 STOLT SEA FARM, INC. STRATFORD CT PP 1226675 FRESH PACK SEAFOOD, INC. CAPE PORPOISE ME PP 1226682 LIVE LOBSTER COMPANY, INC. CHELSEA MA PP 1226690 CAPTAIN MARDEN'S SEAFOODS, INC. WESTWOOD MA PP 1226731 CAPE SEAFOODS, INC. GLOUCESTER MA PP 1226758 PIER 7, INC. GLOUCESTER MA PP 1226782 STINSON MARINE LLC BATH ME PP 1232066 GALILEAN SEAFOODS, INC. BRISTOL RI PP 1232136 OCEAN FRESH SEAFOOD, INC. NORTH ATTLEBORO MA PP 1232147 LEGAL SEAFOODS, INC. ALLSTON MA PP 1232162 LOBSTER TRAP CO., INC. BOURNE MA PP 1232172 EAST COAST SEAFOOD, INC. LYNN MA PP 1232272 OVEN POPPERS, INC. MANCHESTER NH PP 1232325 GRAFFAM BROTHERS ROCKPORT ME PP 1232380 ROBERT J. PREBLE & SONS, INC KENNEBUNK ME PP 1232401 THOMAS MASSEY, LTD. SOUTH BRISTOL ME PP 1232403 NEW MEADOWS LOBSTER PORTLAND ME PP 1232458 GREAT EASTERN MUSSEL FARMS, INC. TENANTS HARBOR ME PP 1232465 MAINE LOBSTER OUTLET, INC. KITTERY ME PP 1232480 SEATRADE INTERNATIONAL CO., INC. PORTSMOUTH NH PP 1232485 J.P.'S SHELLFISH, INC. ELIOT ME PP 1232494 YOUNG'S LOBSTER POUND BELFAST ME PP 1280264 ISLAND SEAFOOD DEER ISLE ME PP 1281518 FISHERY PRODUCTS INTERNATIONAL USA DANVERS MA PP 1281943 GREENWICH BAY CLAM, INC. EAST GREENWICH RI PP 1283436 THE TOWN DOCK NARRAGANSETT RI PP 1294459 HORTON'S DOWNEAST FOODS, INC. WATERBORO ME PP 1321208 MASSARO EXPORTS, INC. HOPEWELL JUNCTION NY PP 1412537 VANEE FOODS CO., INC. BERKELEY IL PPa 1420909 CAROLYN COLLINS CAVIAR CO. CHICAGO IL PP 1423729 CAPTAIN ALEX NILES IL PP 1481764 SCHAFER'S FISHERIES, INC. THOMSOM IL PP 1612178 LIBERTY SEAFOOD CORP. GALVESTON TX PP 1623507 SEABROOK SEAFOOD, INC. KEMAH TX PP 1626275 RICH-SEAPAK CORPORATION BROWNSVILLE TX PP 1627140 TEXAS PACK, INC. PORT ISABEL TX PP 1628625 HILLMAN SHRIMP & OYSTER COMPANY, INC. DICKINSON TX PP 1643284 JBS PACKING CO., INC. PORT ARTHUR TX PP 1646408 SOUTHERN FARM FISH PROCESSORS, INC. EUDORA AR PP 1649140 H BOWERS INC. DBA BOWERS SHRIMP PALACIOS TX PP 1818181 BELL'S FISHERY, INC. MACKINAW CITY MI PP 1823362 RULEAU BROTHERS, INC. STEPHENSON MI PP 1824298 BIG BAY DE NOC FISHERIES GARDEN MI PP 1835924 CLEARWATER FISHERMAN'S COOPERATIVE MORAN MI PP 1881144 PETERSON BROTHERS (alias Fairport Fishery) GARDEN MI PP 1910220 STOLLER FISHERIES SPIRIT LAKE IA PP 1946257 CONAGRA FROZEN FOODS MARSHALL MO PP 2011824 LOS ANGELES SMOKING AND CURING CO. LOS ANGELES CA PP 2011836 NEPTUNE FOODS LOS ANGELES CA PP 2011876 THREE STAR SMOKED FISH CO., INC. LOS ANGELES CA PP 2012367 YAMASA ENTERPRISES, INC. LOS ANGELES CA PP 2012585 CHESAPEAKE FISH COMPANY SAN DIEGO CA PP 2014659 SEA SNACK FOODS, INC. LOS ANGELES CA PP 2016003 AMERICAN FISH & SEAFOOD COMPANY LOS ANGELES CA PP 2016599 STATE FISH CO. #1 WILMINGTON CA PP 2016960 SOUTHERN CAL SEAFOODS COMMERCE CA PP 2017575 CALIFORNIA REFRIGERATED SERVICES, INC. LONG BEACH CA PP 2025951 AMERICOLD LOGISTICS LLC FULLERTON CA PP 2027104 SEA PRODUCTS COMPANY OXNARD CA PP 2027815 FISHKING PROCESSORS, INC. LOS ANGELES CA PP 2027816 STATE FISH CO. #2 WILMINGTON CA PP 2028100 DICARLO SEAFOOD CO., INC. WILMINGTON CA PP 2028133 SEA WIN COMPANY, INC. LOS ANGELES CA PPa 2028966 LEE KUM KEE (USA) FOODS, INC. CITY OF INDUSTRY CA PP 2029316 SUN COAST CALAMARI, INC. OXNARD CA PP 2029393 PACIFIC AMERICAN FISH CO. LOS ANGELES CA PPa 2030464 CENTRAL AMERICA SEAFOOD, INC. SANTA ANA CA PP 2030587 CONTESSA FOOD PRODUCTS, INC. VERNON CA PP 2030606 AQUAMAR, INC. RANCHO CUCAMONGA CA PP 2030673 PACIFIC CRAYFISH COMPANY LOS ANGELES CA PP 2030761 CATALINA OFFSHORE PRODUCTS, INC. SAN DIEGO CA PP 2031021 COASTAL CATCH SANTA BARBARA CA PP 2031106 FISHKING PROCESSORS, INC. (SHRIMP PLANT) LOS ANGELES CA PP 2031107 FISHKING PROCESSORS, INC. (FISH PLANT) LOS ANGELES CA PP 2031211 WESTERN FISH COMPANY, INC. TERMINAL ISLAND CA PP 2031336 CALIFORNIA GOURMET SUSHI, INC. GARDENA CA PP 2031489 TRI-MARINE FISH CO. SAN PEDRO CA PP 2031536 TOMICH BROTHERS SEAFOODS WILMINGTON CA PP 2031538 HALIBURTON INTERNATIONAL CORP. RANCHO CUCAMONGA CA PP 2031606 JEO SHIN INTERNATIONAL COMPANY, INC. SOUTH EL MONTE CA PP 2031809 YAMAYA USA, INC. TORRANCE CA PP 2031950 QUALY-PAK SPECIALTY FOODS, INC. VERNON CA PP 2032151 SEA FRUITS INTERNATIONAL, INC. SAN DIEGO CA PP 2032213 T & L TRADING, INC. MONTEBELLO CA PP 2084541 THE ABALONE FARM CAYUCOS CA PP 2084547 KENT SEAFARMS CORPORATION MECCA CA PP 2117818 A. KEMP FISHERIES, INC. DULUTH MN PP 2119020 BODIN'S INC. BAYFIELD WI PP 2122472 KULPA FISH CO., INC. TWO RIVERS WI PP 2122504 ANCHOR FOOD PRODUCTS, INC. APPLETON WI PP 2122914 RED LAKE FISHERIES ASSOCIATION REDBY MN PP 2124723 LOUIS KEMP SEAFOOD COMPANY DULUTH MN PP 2127788 MOREY FISH CO. MOTLEY MN PP 2129670 LOUIS KEMP SEAFOOD COMPANY MOTLEY MN PP 2131516 HARBOR FISHERIES BAILEYS HARBOR WI PP 2131558 JEFFREY WEBORG (DBA J & M FISHERIES) ELLISON BAY WI PP 2132606 NORTHERN CRAYFISH CO. CHETEK WI PP 2132787 TESKIE ORCHARDS & FISHERIES ELLISON BAY WI PP 2132820 INTERNATIONAL FINE FOODS STURGEON BAY WI PP 2132839 CAPTAIN'S CREW II TWO RIVERS WI PP 2133526 ATLAS INTERNATIONAL, INC. FT. ATKINSON WI PP 2133898 CEDAR RIVER FISHERIES MARINETTE WI PP 2134065 NORTHERN LIGHTS FISH AND CAVIAR SISTER BAY WI PP 2134433 LD FOODS LLC JEFFERSON WI PP 2134731 NORTH SHORE DRY FISH CO., INC. FINLAND MN PP 2135055 NORDIC VENTURE PRODUCTS, INC. DULUTH MN PP 2210232 ROKEACH FOODS CORPORATION NEWARK NJ PP 2220114 MANISCHEWITZ FOOD PRODUCTS CORPORATION VINELAND NJ PP 2220957 LUND'S FISHERIES, INC. CAPE MAY NJ PP 2226620 AXELSSON & JOHNSON FISH CO., INC. CAPE MAY NJ PP 2242303 GORTON'S (DIV. OF GENERAL MILLS, INC.) MILLVILLE NJ PP 2244114 HANSEN CAVIAR COMPANY, INC. BERGENFIELD NJ PP 2244531 IDEAL FISH & SEAFOOD CO., INC. NEWARK NJ PP 2245692 ATLANTIC CAPE FISHERIES, INC. CAPE MAY NJ PP 2247448 RUGGERIO SEAFOOD, INC. NEWARK NJ PP 2247777 GENAROM INTERNATIONAL, INC. NEW BRUNSWICK NJ PP 2248205 FROMETTA CONSIGNMENTS CORP. NEWARK NJ PP 2248246 VIKING VILLAGE BARNEGAT LIGHT NJ PP 2248881 LM FOODS LLC CARTERET NJ PP 2249433 CROWN SEAFOOD LTD. JERSEY CITY NJ PP 2311389 LAFITTE FROZEN FOODS CORP. LAFITTE LA PP 2311767 BUMBLE BEE SEAFOOD, INC. VIOLET LA PP 2315610 PIAZZA'S INTERNATIONAL SEAFOODS, INC. ST. ROSE LA PP 2317153 FARM FRESH CATFISH COMPANY LAKE VILLAGE AR PPa 2317404 LOUISIANA PREMIUM SEAFOODS, INC. PALMETTO LA PP 2317846 KSM SEAFOOD CORPORATION BATON ROUGE LA PP 2318220 AMERICA'S CATCH ITTA BENA MS PPa 2318277 CUSTOM PACK, INC. BILOXI MS PP 2318367 OLE BILOXI FISH AND OYSTER CO. BILOXI MS PP 2318729 COASTAL SEAFOOD PROCESSORS HARAHAN LA PP 2318789 ALPHA SEAFOOD ENTERPRISES, INC. HACKBERRY LA PP 2318865 SEA CHICK, INC. ESCATAWPA MS PP 2319434 FISHCO (DIV. OF CONFISH, INC.) BELZONI MS PPa 2319924 PRARIE CAJUN WHOLESALE DISTRIBUTORS EUNICE LA PP 2320009 HEARTLAND CATFISH ITTA BENA MS PPa 2320023 ACADIAN FINE FOODS CHURCH POINT LA PP 2320051 AMERIPURE OYSTER COMPANY KENNER LA PP 2320109 HOPEDALE SEAFOOD ST. BERNARD LA PP 2412472 ACME SMOKED FISH CORP. BROOKLYN NY PP 2429653 TWO COUSINS FISH MARKET, INC. FREEPORT NY PP 2432529 OCEAN RICH DISTRIBUTORS, INC. BROOKHAVEN NY PP 2432555 HART LOBSTERS WEST SAYVILLE NY PP 2434740 CASPIAN STAR CAVIAR BROOKLYN NY PP 2436058 ANCHOR FISH DISTRIBUTORS WESTBURY NY PP 2436061 ROBERT T. COOPER GREENPORT NY PP 2436075 MULTI AQUACULTURE SYSTEMS, INC. AMAGANSETT NY PP 2436193 AGGER FISH CORP. BROOKLYN NY PP 2436229 PORTLAND MAINE LOBSTER CO. HUNTINGTON NY PP 2436286 A & B FAMOUS GEFILTE FISH MONSEY NY PP 2436940 SEABEST, INC. BOHEMIA NY PP 2437312 TOP CATCH INC. BROOKLYN NY PP 2437379 ALASKA SUISAN CORP. (DBA SEAFOOD ATLANTIC) MASPETH NY PP 2437397 RASKIN'S FISH, INC. BROOKLYN NY PP 2437721 OCEAN LOBSTER CO., LTD. GREENPORT NY PP 2437750 PARAMOUNT CAVIAR LONG ISLAND CITY NY PP 2437751 CONNOISSEUR BRANDS, INC. NEW YORK NY PP 2437866 LONG ISLAND FISH EXCHANGE NEW YORK NY PP 2438368 ON FOO CO. NEW YORK NY PP 2438793 COASTAL LOBSTER & SEAFOOD, INC. PORT CHESTER NY PP 2438821 GOLDEN KRUST PATTIES, INC. BRONX NY PP 2438917 ISLAND MARINE PRODUCTS HUNTINGTON NY PP 2460243 M. SLAVIN & SONS BROOKLYN NY PP 2510106 ICELAND SEAFOOD CO. NEWPORT NEWS VA PP 2518943 SEAWATCH INTERNATIONAL MILFORD DE PP 2522564 DELAWARE VALLEY FISH COMPANY, INC. NORRISTOWN PA PP 2531124 PELICAN SEAFOOD CO., INC. PHILADELPHIA PA PP 2531970 ATLANTIS AQUACULTURE GROUP, INC. EMMAUS PA PPa 2910823 EUREKA FISHERIES, INC. FIELDS LANDING CA PP 2913163 PACIFIC CHOICE SEAFOOD CO. dba PACIFIC SEAFOO EUREKA CA PP 2914254 EUREKA FISHERIES, INC. CRESENT CITY CA PP 2915734 DCL, INC. HONOLULU HI PP 2915816 EUREKA FISHERIES, INC. FORT BRAGG CA PP 2916065 CAITO FISHERIES, INC. FORT BRAGG CA PP 2916905 MONTEREY FISH COMPANY, INC. SAND CITY CA PP 2916934 EUREKA FISHERIES, INC. EUREKA CA PP 2916967 YAMATO FOODS CORP. SAN LEANDRO CA PP 2918634 NOVALEK, INC. HAYWARD CA PP 2919484 ALIOTTI WHOLESALE FISH CO. WATSONVILLE CA PP 2923402 KIBUN FOODS HAWAII, INC. HONOLULU HI PP 2937173 CALIFORNIA SUNSHINE FINE FOODS SAN FRANCISCO CA PP 3023595 ROYAL ALEUTIAN SEAFOODS, INC. DUTCH HARBOR AK PP 3023729 THE SALMON RIVER SMOKEHOUSE GUSTAVUS AK PP 3023767 ORCA BAY SEAFOODS, INC. SEATTLE WA PP 3023809 KODIAK SALMON PACKERS, INC. LARSEN BAY AK PP 3023855 PETER PAN SEAFOODS, INC. VALDEZ AK PP 3023918 CUSTOM SEAFOOD SERVICES, INC. SEATTLE WA PP 3023933 DEEP CREEK CUSTOM PACKING, INC. NINILCHIK AK PP 3024089 NISBET OYSTER COMPANY, INC. BAY CENTER WA PP 3024296 ASTORIA HOLDINGS, INC ASTORIA OR PP 3024368 TRAPPER'S CREEK, INC. ANCHORAGE AK PP 3024503 SALMOLUX, INC. FEDERAL WAY WA PP 3024636 INLET SALMON/DIV. INLET FISHERIES, INC. KASILOF AK PP 3024741 HAPPY CRAB SEAFOODS, INC. PORTLAND OR PP 3024774 CUIZINA ITALIA WOODINVILLE WA PP 3024882 JENSEN'S OLD FASHIONED SMOKEHOUSE, INC. SEATTLE WA PP 3025150 TRIDENT SEAFOODS CORP. SEATTLE WA PP 3025165 TRIDENT SEAFOODS CORP. ANACORTES WA PP 3025208 BANDON PACIFIC, INC. dba PACIFIC SEAFOOD CHARLESTON OR PP 3025241 PETER PAN SEAFOODS, INC. ALGONA WA PP 3025813 FAR EAST SEAFOOD, CO. TACOMA WA PP 3025838 SEABED HARVESTING, INC. GIG HARBOR WA PP 3025848 SUNRISE MARINE, INC. SEA-TAC WA PP 2938345 AMERICOLD SALINAS CA PP 2950460 GARDEN AND VALLEY ISLE SEAFOOD, INC. HONOLULU HI PP 2950493 DEL MAR SEAFOODS, INC. SALINAS CA PP 2950496 COHAN SEAFOOD CO., INC. SAN FRANCISCO CA PP 2950948 STOLT SEA FARM CALIFORNIA LLC ELVERTA CA PPa 2951023 CRAYFISH INTERNATIONAL THORTON CA PP 2951031 SAN FRANCISCO BAY BRAND, INC. NEWARK CA PP 2951046 OCEAN FRESH SEAFOOD PRODUCTS, J.V. FORT BRAGG CA PP 2951610 UNITED FISHERIES CORPORATION PITTI GU PP 2952302 NORTH COAST FISHERIES, INC. SANTA ROSA CA PP 2952332 AZUMA FOODS INTERNATIONAL, INC. HAYWARD CA PP 2952397 CALIFORNIA VALLEY FISH COMPANY WILTON CA PP 2952455 SEAFOOD SUPPLIERS, INC. SAN FRANCISCO CA PP 2952460 T.J. KRAFT LTD. dba NORPACK FISHERIES EXPORT HONOLULU HI PP 2952462 TROPIC FISH & VEGETABLE HONOLULU HI PP 2952510 ALBER SEAFOODS SAN FRANCISCO CA PP 2952538 MERCER PROCESSING, INC. PALO ALTO CA PP 2952800 U.S. FREEZER CORPORATION WATSONVILLE CA PP 2953221 STEVE AND MIKE'S SHELLFISH SAN FRANCISCO CA PP 2953222 MORGAN FISH SAN FRANCISCO CA PP 2953263 EMK PRODUCTS, INC. WATSONVILLE CA PP 2953289 CAITO FISHERIES, INC. SAN FRANCISCO CA PP 2953550 NAUTIQUE IMPORT AND EXPORT HONOLULU HI PP 2953561 AMERICOLD PAJARO CA PP 2953643 MONTEREY FISH COMPANY, INC. SALINAS CA PP 2953897 PACIFIC OCEAN PRODUCERS HONOLULU HI PP 2953944 FUKUMITSU COMPANY TAMUNING GU PP 2954003 HONOLULU FISH & SEAFOOD CORPORATION HONOLULU HI PP 2954103 SEA PAK PITI GU PP 2954152 CARVALHO FISHERIES EUREKA CA PP 2955466 DEL MAR SEAFOODS, INC. WATSONVILLE CA PP 3000154168 CONDORITO SEAFOOD, INC. MIAMI FL PP 3000204603 BOSTON'S FISH PROCESSING LAKE MONROE FL PP 3000215089 KITTERY LOBSTER CO., INC. KITTERY ME PP 3000719704 SEVIROLI FOODS, INC. GARDEN CITY NY PP 3000720083 KELLEY'S KATCH SAVANNAH TN PP 3001236029 BLUE RIBBON FISH COMPANY NEW YORK NY PP 3001236221 SEBASTIEN & MARIE SEAFOOD MIAMI FL PP 3001237815 WHITEWATER GROUP EAST, INC. (dba HANCOCK GOUR) TOPSHAM ME PP 3001237875 UNGAR'S FOOD PRODUCTS, INC. dba DR PRAEGER'S ELMWOOD PARK NJ PP 3001451381 EASTERN SHORE SEAFOOD PRODUCTS, INC. MAPPSVILLE VA PP 3001451543 NEW ENGLAND MARINE RESOURCES INC. GLOUCESTER MA PP 3001452811 MCFRESH, INC. HIALEAH FL PP 3001841124 K & B SEAFOOD EAST NORTHPORT NY PP 3002088144 NORTON SOUND SEAFOOD PRODUCTS UNALAKLEET AK PP 3002318872 D JAY ENTERPRISES, INC. (dba SWIFTSURE FOODS) BELLINGHAM WA PP 3002396790 GLOUCESTER SEAFOOD DISPLAY INC. GLOUCESTER MA PP 3002538030 FLORIDA'S FINEST SEAFOOD COMPANY FT. LAUDERDALE FL PP 3002565687 TRENTON BRIDGE LOBSTER POUND, INC. LAMOINE ME PP 3002583975 MACKNIGHT SMOKED FOODS, INC. MIAMI FL PP 3002691680 NORTON SOUND SEAFOOD PRODUCTS NOME AK PP 3002849258 CLEARWATER FINE FOODS USA, INC. LOUISVILLE KY PP 3002915799 CASEY'S SEAFOOD INC. NEWPORT NEWS VA PP 3002933185 NEW BEDFORD SEAFOODS, LLC NEW BEDFORD MA PP 3003001988 PIERLESS FISH CORP. BROOKLYN NY PP 3003060106 DORR LOBSTER CO., INC MILBRIDGE ME PP 3003074118 INTERSHELL INTERNATIONAL CORPORATION GLOUCESTER MA PP 3003090010 BEMKA CORPORATION FT. LAUDERDALE FL PP 3003260999 OMEGA FOODS, LTD. PORTLAND OR PP 3003342964 GOLDEN EYE SEAFOOD PINEY POINT MD PP 3003501931 AMERICAN SEAFOODS PROCESSING, LLC NEW BEDFORD MA PP 3003509138 AQUAGEM FARMS SEBASTIAN FL PP 3003523565 VALDEZ FISHERIES DEVELOPMENT ASSOCIATION, INC VALDEZ AK PP 3003524883 Q SEA SPECIALTY SERVICES, LLC (QSS, LLC) LYNDEN WA PP 3003524886 Q SEA SPECIALTY SERVICES, LLC (QSS, LLC) BELLINGHAM WA PP 3003572050 NORTH ATLANTIC SEAFOOD II LLC LUBEC ME PP 3003596400 PAIVA'S SHELLFISH, INC. NARRAGANSETT RI PP 3003603816 GREAT ATLANTIC TRADING INC. OCEAN ISLE NC PP 3003615411 B & E SEAFOOD, INC. CEDAR KEY FL PP 3003617212 LEISURE CAVIAR CHATTANOOGA TN PP 3003647320 EASTERN ATLANTIC LOBSTER POUND, INC. MACHIASPORT ME PP 3003673811 PACIFIC SEAFOOD or dba PACIFIC SEAFOOD GROUP WOODLAND WA PP 3003690525 NEW ENGLAND MARINE RESOURCES INC. NEW BEDFORD MA PP 3003703300 FAIR TIDE SHELLFISH, LTD. NEW BEDFORD MA PP 3003710134 LONG ISLAND FISH DOCK, INC. HAMPTON BAYS NY PP 3003716996 OCEANBOY FARMS, INC. CLEWISTON FL PPa 3003723198 OCEAN STAR SEAFOOD, INC. SOUTH BOSTON MA PP 3003772440 E.J. LIBBY & SONS, INC. FALMOUTH MA PP 3003780372 PACIFIC TRADE INCORPORATED QUINCY MA PP 3003782643 GOLD CAVIER SEAFOOD, INC BROOKLYN NY PP 3003830865 DELMARVA PREMIUM SEAFOOD COMPANY, INC. HURLOCK MD PP 3003920119 ZEUS PACKING, INC GLOUCESTER MA PP 3003993436 NORTHERN PELAGIC GROUP, LLC NEW BEDFORD MA PP 3004008971 ASTORIA PACIFIC SEAFOODS, LLC ASTORIA OR PP 3004047175 ROBERT'S CREEK SEAFOOD HAMPTON VA PP 3004047650 OCEAN BEAUTY SEAFOODS, INC. (ALITAK) KODIAK AK PP 3004047651 OCEAN BEAUTY SEAFOODS, INC (EXCURSION INLET) JUNEAU AK PP 3004047659 YARDARM KNOT FISHERIES, LLC RED SALMON CANNER NAKNEK AK PP 3004047662 YARDARM KNOT FISHERIES, LLC EKUK CANNERY DILLINGHAM AK PP 3004047665 YARDARM KNOT FISHERIES, LLC S. NAKNEK PLANT SOUTH NAKNEK AK PP 3004047678 RESURRECTION BAY SEAFOODS LLC SEWARD AK PP 3004051958 QUALITY SHELLFISH COMPANY CEDAR KEY FL PP 3004129908 TOMICH BROTHERS SEAFOODS VERNON CA PP 3004135540 AWERS, INC. BELLEVUE WA PP 3004139201 SMOKI FOODS, INC. SEATTLE WA PPa 3004155065 SEVEN OCEAN FISHERIES CORPORATION SAN PEDRO CA PP 3004211731 SEATRADE INTERNATIONAL CO, INC. NEW BEDFORD MA PP 3004251616 RAW SEA FOODS, INC. NEW BEDFORD MA PP 3004263125 M.I.S.B. INCORPORATED NEW BEDFORD MA PP 3004280014 MORE THAN GOURMET AKRON OH PP 3004413425 COASTAL VILLAGES SEAFOODS, LLC (QUINHAGAK) QUINHAGAK AK PP 3004456839 NORTH SEA FISHERIES dba ALASKA ICE SEAFOODS UNIVERSITY PLACE WA PP 3004462488 WEST BAY PROCESSING, INC. ASTORIA WA PP 3004475965 WESTERN FISH COMPANY, INC. VERNON CA PP 3004496724 M & B SEA PRODUCTS, INC. NEW BEDFORD MA PP 3004522933 BEAR & WOLF LLC CORDOVA AK PP 3004548578 KLAWOCK OCEANSIDE, INC. KLAWOCK AK PP 3004590536 NEW ENGLAND SHELLFIN, INC. WEST FALMOUTH MA PP 3004666466 WAMPANOAG AQUINNAH SHELLFISH HATCHERY CHILMARK MA PP 3004748556 CARVALHO FISHERIES COOS BAY OR PP 3004748562 CARVALHO FISHERIES NEWPORT OR PP 3004855887 CAPTAIN'S YAKUTAT AK PP 3004862478 WILD SITUK SALMON & SEAFOOD, LLC YAKUTAT AK PP 3004931806 PUGET SOUND SEAFOOD LLC TACOMA WA PP 3005035468 OCEAN NUTRITION (US) INC. ARCADIA WI PP 3005121174 ICICLE SEAFOODS - EGEGIK EGEGIK AK PP 3010130 WARDS COVE PACKING COMPANY KENAI AK PP 3010190 WARDS COVE PACKING COMPANY SOUTH NAKNEK AK PP 3010193 TRIDENT SEAFOODS CORP. SOUTH NAKNEK AK PP 3010196 DRESSEL COLLINS FISH CO. SEATTLE WA PP 3010260 BELL BUOY CRAB CO., INC. CHINOOK WA PP 3010367 WASHINGTON CRAB PRODUCERS, INC. dba PACIFIC SE WESTPORT WA PP 3010556 POINT ADAMS PACKING CO. HAMMOND OR PP 3010595 PERFECTION SMOKERY, INC. SEATTLE WA PP 3010867 DUNGENESS DEVELOPMENT ASSOCIATES, INC SOUTH BEND WA PP 3010980 OCEAN BEAUTY SEAFOODS, INC. SEATTLE WA PP 3011024 SEA K FISH CO., INC. BLAINE WA PP 3011041 BORNSTEIN SEAFOODS BELLINGHAM WA PP 3011042 NEW WEST FISHERIES BELLINGHAM WA PP 3011084 WARDS COVE PACKING COMPANY DILLINGHAM AK PP 3011096 OCEAN BEAUTY SEAFOODS, INC. KODIAK AK PP 3011108 ANNETTE ISLAND PACKING CO. METLAKATLA AK PP 3011113 WARDS COVE PACKING COMPANY KETCHIKAN AK PP 3011118 EUREKA FISHERIES, INC. COOS BAY OR PP 3011128 WARDS COVE PACKING COMPANY JUNEAU AK PP 3011331 NELSON CRAB, INC. TOKELAND WA PP 3011522 PORT CHATHAM PACKING COMPANY SEATTLE WA PP 3012106 BELLINGHAM COLD STORAGE BELLINGHAM WA PP 3012400 PELICAN SEAFOODS, INC. PELICAN AK PP 3012414 NORQUEST SEAFOODS, INC. PETERSBURG AK PP 3012711 RAINIER COLD STORAGE AND ICE SEATTLE WA PP 3013093 ALASKA GENERAL SEAFOODS NAKNEK AK PP 3013135 HOONAH COLD STORAGE HOONAH AK PP 3013529 TRIDENT SEAFOODS CORP. KETCHIKAN AK PP 3013622 TOGIAK FISHERIES, INC. TOGIAK AK PP 3013647 PETERSBURG FISHERIES - DIV. OF ICICLE SEAFOOD PETERSBURG AK PP 3013904 ALYESKA SEAFOODS, INC. UNALASKA AK PP 3013914 BORNSTEIN SEAFOODS ASTORIA OR PP 3013916 OCEAN BEAUTY SEAFOODS, INC. ASTORIA OR PP 3014053 PETER PAN SEAFOODS, INC. KING COVE AK PP 3014056 WESTERN ALASKA FISHERIES, INC. KODIAK AK PP 3014094 WARDS COVE PACKING COMPANY NAKNEK AK PP 3014223 EC PHILLIPS AND SONS, INC. KETCHIKAN AK PP 3014334 CANNERY ROW, INC. CORDOVA AK PP 3014362 OCEAN BEAUTY SEAFOODS, INC. CORDOVA AK PP 3014491 BERING SEA FISHERIES, INC. EMMONAK AK PP 3014493 YUKON DELTA FISH MARKETING CO-OP, INC. EMMONAK AK PP 3014517 TRIDENT SEAFOODS CORP. NAKNEK AK PP 3014524 SEWARD FISHERIES-DIV. OF ICICLE SEAFOODS, INC SEWARD AK PP 3014527 WARDS COVE PACKING COMPANY KODIAK AK PP 3014529 WHITNEY FOODS ANCHORAGE WA PP 3014556 OCEAN BEAUTY SEAFOODS, INC. PETERSBURG AK PP 3014622 TRIDENT SEAFOODS CORP. FIFE WA PP 3014627 PETER PAN SEAFOODS, INC. DILLINGHAM AK PP 3014638 NORQUEST SEAFOODS, INC. CRAIG AK PP 3014764 BOUNDRY FISH CO., INC. BLAINE WA PP 3014835 NORTH PACIFIC PROCESSORS, INC. CORDOVA AK PP 3014872 INLET SALMON/DIV. INLET FISHERIES, INC. BETHEL AK PP 3014874 ALASKA PACIFIC SEAFOOD KODIAK AK PP 3015254 ROUND GOLD, LLC ARLINGTON WA PP 3015270 VERSACOLD CASCADE, INC. LYNDEN WA PP 3015284 RAINIER COLD STORAGE AND ICE SEATTLE WA PP 3016262 IDAHO TROUT PROCESSORS CO. FILER ID PPa 3017046 IDAHO TROUT PROCESSORS CO. BUHL ID PPa 3017246 QUINAULT TRIBAL ENTERPRISES TAHOLAH WA PP 3017418 FISHKING PROCESSORS, INC. REDMOND WA PP 3017437 FAVCO, INC. ANCHORAGE AK PP 3017463 WRANGELL SEAFOODS, INC. WRANGELL AK PP 3017524 PENN COVE SHELLFISH, LLC COUPEVILLE WA PP 3017615 UNISEA, INC. DUTCH HARBOUR AK PP 3017928 PETER PAN SEAFOODS, INC. COLD BAY AK PP 3018692 WARDS COVE PACKING COMPANY SEWARD AK PP 3018799 MINTERBROOK OYSTER CO. GIG HARBOR WA PP 3018852 HALLMARK FISHERIES CHARLESTON OR PP 3018892 OCEAN BEAUTY SEAFOODS, INC. NAKNEK AK PP 3019083 TAYLOR SHELLFISH CO., INC. SHELTON WA PP 3019123 PACIFIC SEA FOOD COMPANY CLACKAMAS OR PP 3019278 SEWARD FISHERIES-DIV. OF ICICLE SEAFOODS, INC HOMER AK PP 3019313 SHANNON POINT SEAFOODS ANACORTES WA PP 3019336 SITKA SOUND SEAFOODS, INC. SITKA AK PP 3019350 SEABEAR ANACORTES WA PP 3019592 EUREKA FISHERIES, INC. HARBOR OR PP 3019618 ED'S KASILOF SEAFOODS, INC. KASILOF AK PP 3019619 OCEAN BEAUTY SEAFOODS, INC. NIKISKI AK PP 3019624 DRAGNET FISHERIES KENAI AK PP 3019635 ARROWAC FISHERIES, INC. (MERCO DIV.) BELLINGHAM WA PP 3019664 ALASKA FRESH SEAFOODS, INC. KODIAK AK PP 3019699 SEAFREEZE LIMITED PARTNERSHIP SEATTLE WA PPa 3019779 FISHKING PROCESSORS, INC. BELLINGHAM WA PP 3019780 TRIDENT SEAFOODS CORP. BELLINGHAM WA PP 3019848 NORTH STAR COLD STORAGE STANWOOD WA PP 3019901 DEPOE BAY FISH COMPANY NEWPORT OR PP 3020011 BAY OCEAN SEAFOOD CO., LLC GARIBALDI OR PP 3020122 OCEAN BEAUTY SEAFOODS, INC. PORTLAND OR PP 3020138 LITTLE SKOOKUM SHELLFISH GROWERS SHELTON WA PP 3020170 INTERNATIONAL SEAFOODS OF ALASKA KODIAK AK PP 3020186 CRYSTAL OCEAN SEAFOOD BURLINGTON WA PP 3020453 CLEAR SPRINGS FOODS, INC. BUHL ID PPa 3020470 ALASKA SAUSAGE CO., INC. ANCHORAGE AK PP 3020583 COOK INLET PROCESSING KODIAK AK PP 3020713 KASILOF FISH COMPANY MARYSVILLE WA PP 3020741 OLYMPIC FISH COMPANY LA CONNER WA PP 3020793 FRANCO FISH PRODUCTS, INC. TACOMA WA PP 3020843 COOK INLET PROCESSING KODIAK AK PP 3020933 OLYMPIC FISH COMPANY EVERETT WA PP 3020949 PACIFIC SHRIMP COMPANY, INC. dba PACIFIC SEAF NEWPORT OR PP 3020997 TRIDENT SEAFOODS CORP. SANDPOINT AK PP 3021057 SITKA SOUND SEAFOODS, INC. YAKUTAT AK PP 3021062 INLET FISH PRODUCERS, INC. KASILOF AK PP 3021065 SALAMATOF SEAFOODS, INC. KENAI AK PP 3021080 COMMERCIAL COLD STORAGE, INC. MT. VERNON WA PP 3021467 PACIFIC COAST SEAFOOD CO. dba PACIFIC SEAFOOD WARRENTON OR PP 3021509 NORQUEST SEAFOODS, INC. KETCHIKAN AK PP 3021621 FRESH PACK ROCHESTER WA PPa 3021622 DOMSEA FARMS ROCHESTER WA PP 3021761 PETER PAN SEAFOODS, INC. DILLINGHAM AK PP 3021764 TRIDENT SEAFOODS CORP. KODIAK AK PP 3021770 DRAGNET FISHERIES DILLINGHAM AK PP 3021778 NAUTILUS MARINE, INC. VALDEZ AK PP 3021793 NORQUEST SEAFOODS, INC. CORDOVA AK PP 3021794 INLET FISH PRODUCERS, INC. KENAI AK PP 3021845 MAYCO FISH CO., LTD. TACOMA WA PP 3021852 TRIDENT SEAFOODS CORP. AKUTAN AK PP 3021915 ICICLE SEAFOODS, INC. BELLINGHAM WA PP 3021976 SEAFOOD PRODUCERS COOPERATIVE SITKA AK PP 3022131 BIG CREEK FISHERIES KING SALMON AK PP 3022139 GREAT PACIFIC SEAFOODS, INC. ANCHORAGE AK PP 3022140 PEDERSON POINT NAKNEK AK PP 3022437 HFI FOODS, INC. REDMOND WA PP 3022498 INTERNATIONAL SEAFOODS OF ALASKA EGEGIK AK PP 3022502 10TH & M SEAFOODS ANCHORAGE AK PP 3022702 INDEPENDENT PACKERS CORP. SEATTLE WA PPa 3022734 OCEAN BEAUTY SEAFOODS, INC. MONROE WA PP 3022846 KLAWOCK OCEANSIDE KLAWOCK AK PP 3022882 PORT CHATHAM PACKING COMPANY BELLINGHAM WA PP 3022883 INDIAN VALLEY MEATS, INC. INDIAN AK PP 3022981 TRANS-OCEAN PRODUCTS, INC. BELLINGHAM WA PP 3023001 G & G ALASKA SMOKERY, INC. WRANGELL AK PP 3023090 TRUE WORLD FOODS INTERNATIONAL, INC. SEATTLE WA PP 3023169 S & S SEAFOOD COMPANY PORTLAND OR PP 3023184 GREAT PACIFIC SEAFOODS, INC. WHITTIER AK PP 3023205 SEA HAWK SEAFOODS, INC. VALDEZ AK PP 3023206 TRIDENT SEAFOODS CORP. CHIGNIK AK PP 3023208 INTERNATIONAL SEAFOODS OF ALASKA KODIAK AK PP 3023209 YUTANA FISHERIES MANLEY HOT SPRINGS AK PP 3023215 NORQUEST SEAFOODS, INC. CHIGNIK AK PP 3023253 ICICLE SEAFOODS, INC. (SURIMI PRODUCTS PLANT) BELLINGHAM WA PP 3023281 INLAND QUICK FREEZE ALBANY OR PP 3023322 PETER PAN SEAFOODS, INC. SEATTLE WA PP 3023394 MONROE COLD STORAGE MONROE WA PP 3023416 ALASKA SEAFOOD COMPANY JUNEAU AK PP 3023425 SUGIYO U.S.A., INC. ANACORTES WA PP 3023479 SEA LEVEL SEAFOODS, INC. dba PACIFIC SEAFOOD WRANGELL AK PP 3023482 TAKU SMOKERIES, INC. JUNEAU AK PP 1000025909 FAGAN ALLIGATOR PRODUCTS, INC. DADE CITY FL PP 1000113172 MADEIRA BEACH SEAFOOD, INC. MADEIRA BEACH FL PP 1000113708 BECK'S SMOKERY POMPANO BEACH FL PP 1000114027 BAMA SEA PRODUCTS, INC. ST. PETERSBURG FL PP 1000114069 PLACERES & SONS SEAFOOD HIALEAH FL PP 1000114156 COX'S WHOLESALE SEAFOOD, INC. TAMPA FL PP 1000114170 KINGS SEAFOOD, INC. PORT ORANGE FL PP 1000114191 KALAMAR SEAFOOD, INC. HIALEAH FL PP 1000115810 HENRICKSEN FISHERIES, INC./DOOR CO. CAVIAR SISTERS BAY WI PP 1000120678 ATLANTIC SEACOVE INC. BOSTON MA PP 1000121950 TRUE WORLD FOODS ELIZABETH NJ PP 1000127121 OCEAN BEAUTY SEAFOODS NEWPORT OR PP 1000137840 FOURTH CLIFF SEAFOOD MARSHFIELD MA PP 1000137943 MOOSABEC MUSSELS, INC. JONESPORT ME PP 1000140395 SIGMA INTERNATIONAL INC. ST. PETERSBURG FL PP 1000149959 CLARKSVILLE FISH, INC. CLARKSVILLE IN PP 1000159090 CAP MORRILL'S, INC. BREWER ME PP 1000187541 EMPIRE SEAFOOD INC MEDLEY FL PP 1000207074 HANSON'S SEAFOOD, INC. NORTH MIAMI FL PP 1000208453 WESTPORT SEAFOOD, INC. WESTPORT WA PP 1000221646 LEADER CREEK FISHERIES, LLC NAHNEK AK PP 1000222135 FERNANDINA SEAFOOD CO. FERNANDINA BEACH FL PP 1000307604 NEW LOBSTER CO. HIALEAH GARDENS FL PP 1000307761 TRUE WORLD FOODS OF MIAMI, INC. MIAMI FL PPa 1000513097 SHORE SEAFOOD, INC. SAXIS VA PP 1000513190 INGRID BENGIS SEAFOOD STONINGTON ME PP 1000526011 MIAMI RIVER LOBSTER AND STONE CRAB MIAMI FL PP 1000526064 TRIAR SEAFOOD CO. HOLLYWOOD FL PP 1000626893 WATER STREET SEAFOOD, INC. APALACHICOLA FL PP 1011354 SHAW'S SOUTHERN BELLE FROZEN FOOD JACKSONVILLE FL PP 1011985 KING AND PRINCE SEAFOOD CORPORATION BRUNSWICK GA PP 1012607 SINGLETON SEAFOOD CO. TAMPA FL PP 1013685 BEAVER STREET FISHERIES, INC. JACKSONVILLE FL PPa 1016819 SEA HARVEST PACKING COMPANY BRUNSWICK GA PPa 1017864 TAMPA BAY FISHERIES, INC. DOVER FL PPa 1019492 FISHKING PROCESSORS, INC. BAYOU LA BATRE AL PP 1019649 SEA PEARL SEAFOOD CO.,INC. BAYOU LA BATRE AL PP 1025305 RAFFIELD FISHERIES, INC. PORT ST. JOE FL PP 1028981 ISLAMORADA FISH COMPANY ISLAMORADA FL PP 1028983 KEYS FISHERIES, INC. MARATHON FL PP 1029552 LOMBARDI'S SEAFOOD, INC. ORLANDO FL PP 1030011 CONFISH, INC. ISOLA MS PPa 1031271 LUCKY INTERNATIONAL SEAFOOD MOREHEAD CITY NC PP 1031309 KEY LARGO FISHERIES, INC. KEY LARGO FL PP 1031843 MOON TILLETT FISH CO., INC. WANCHESE NC PP 1034409 A.P. BELL FISH COMPANY CORTEZ FL PP 1034480 DOUBLE D SEAFOOD LLC MADEIRA BEACH FL PP 1034677 SIMMONS FARM RAISED CATFISH YAZOO CITY MS PPa 1036171 BARNACLE SEAFOOD CO. FT. LAUDERDALE FL PPa 1037153 PASCAGOULA ICE & FREEZER CO., INC. PASCAGOULA MS PP 1037849 BAY CITY CRAB, INC. AURORA NC PP 1038299 INLAND FRESH SEAFOOD CORPORATION OF AMERICA ATLANTA GA PP 1038903 SOUTHERN PRIDE CATFISH, CO., INC. GREENSBORO AL PPa 1039321 UTC INTERNATIONAL MIAMI FL PP 1039423 CAROLINA CLASSICS CATFISH, INC. AYDEN NC PPa 1039692 LOWCOUNTRY LOBSTERS, LTD. CHARLESTON SC PP 1040380 KIAWAH-SEABROOK COMPANY JOHNS ISLAND SC PP 1041695 TAMPA BAY FISHERIES, INC. DEERFIELD BEACH FL PP 1042868 CARLOS SEAFOOD, INC. MIAMI FL PP 1042869 COLLINS FISH AND SEAFOOD MIAMI FL PP 1042913 DEEP SEA FOODS PLANT #1 BAYOU LA BATRE AL PP 1043991 SEA SAFARI, LTD. BELHAVEN NC PP 1045840 RICH-SEAPAK CORPORATION ST. SIMONS GA PP 1047520 JOMARA SEAFOOD HIALEAH FL PP 1047828 PAMLICO PACKING COMPANY, INC. VANDEMERE NC PP 1048266 TRUE WORLD FOODS INC. OF ALABAMA BAYOU LA BATRE AL PP 1051202 DEEP SEA FOODS PLANT #2 BAYOU LA BATRE AL PP 1051208 BRYANT PRODUCTS INC BAYOU LA BATRE AL 1051686 BAY-N-GULF, INC. ST. PETERSBERG FL PP 1054177 SEAFOOD INTERNATIONAL BAYOU LABATRE AL PP 1055190 HARVEST SELECT CATFISH CO. UNIONTOWN AL PPa 1055781 ATLANTIC FARMS, INC. CHARLESTON SC PPa 1058450 MICHAEL WILLSON, INC. FORT VALLEY GA PP 1058678 HOLLAND SEAFOOD, INC. ARAPAHOE NC PP 1062275 ST. PETERS FISH HOUSE DORAVILLE GA PP 1063522 BANNER PHARMACAPS HIGH POINT NC PP 1066616 VANGUARD FARMS, INC. (DBA VANGUARD FISHERIES) VANCEBORO NC PP 1110136 NANTICOKE SEAFOOD COMPANY NANTICOKE MD PPa 1110141 JOHN T. HANDY COMPANY, INC. CRISFIELD MD PP 1110148 GRAHAM & ROLLINS, INC. HAMPTON VA PP 1110815 COLDWATER SEAFOOD CORP. CAMBRIDGE MD PP 1110829 NEPTUNE FISHERIES, INC. NEWPORT NEWS VA PP 1110884 J.M. CLAYTON CO., INC. CAMBRIDGE MD PP 1111282 METOMPKIN BAY OYSTER CO., INC. CRISFIELD MD PP 1111362 CANNON, I.F. & SON., INC. CRAPO MD PP 1112711 AMORY, L.D., AND COMPANY, INC. HAMPTON VA PP 1112921 J.C. WALKER BROS., INC. WILLIS WHARF VA PP 1114927 WELL'S ICE AND COLD STORAGE, INC. SEAFORD VA PP 1115104 QUEST INTERNATIONAL OWINGS MILLS MD PP 1116079 GRAHAM & ROLLINS, INC. HAMPTON VA PP 1116169 SEA WATCH INTERNATIONAL, LTD. EASTON MD PP 1116804 THE THALGEN COMPANY MATHEWS VA PP 1117262 HAYWOOD SEAFOODS MARYUS VA PP 1117577 ROBBERECHT, GEORGE SEAFOOD, INC. MONTROSS VA PP 1117745 SILVER SEA SALES COMPANY BALTIMORE MD PP 1119529 QUALITY FILLET HOUSE, INC. HAYES VA PP 1120628 NAFCO WHOLESALE FISH DEALERS JESSUP MD PP 1121162 MID-ATLANTIC FOODS, INC. POCOMOKE CITY MD PP 1121495 INTEROCEAN FOOD PRODUCTS JESSUP MD PP 1121627 CHESAPEAKE BAY PACKING, LLC NEWPORT NEWS VA PP 1121667 M & I SEAFOOD BALTIMORE MD PP 1122211 JERSEY ISLAND SEAFOOD CRISFIELD MD PP 1122958 CUISINE SOLUTIONS, INC. ALEXANDRIA VA PP 1122973 INTERNATIONAL SEAFOOD DISTRIBUTORS, INC. HAYES VA PP 1123349 CHESAPEAKE BAY PACKING, LLC NEWPORT NEWS VA PP 1123380 OCEANPRO INDUSTRIES, LTD. WASHINGTON DC PP 1123799 WANCHESE FISH COMPANY, INC. HAMPTON VA PP 1124509 HYROCK AQUACULTURE FARM PRINCESS ANNE MD PP 1124816 VOGTS SEAFOOD LAUREL MD PP 1125317 PHILLIPS FOODS, INC. BALTIMORE MD PP 1140507 ROY E. DAVIS POQOUSON VA PP 1140558 REGINALD STUBBS SEAFOOD CO. CHINCOTEAGUE VA PP 1140577 BALLARD FISH AND OYSTER CO. CHERITON VA PP 1140580 CHESAPEAKE FISHERIES SALISBURY MD PP 1140582 K & K SEAFOOD HAMPTON VA PP 1140584 CHINCOTEAGUE SHELLFISH FARMS, INC. CHINCOTEAGUE VA PP 1180831 HAYWOOD OYSTER COMPANY, INC. HAYES VA PP 1210023 NORTH ATLANTIC FISH CO., INC. GLOUCESTER MA PP 1210037 GORTON'S INC. GLOUCESTER MA PP 1210045 PURITAN FISH COMPANY, INC. BOSTON MA PP 1211072 YANKEE LOBSTER CO., INC. BOSTON MA PP 1211115 GOOD HARBOR FILLET CO., INC. GLOUCESTER MA PP 1211965 CHANNEL FISH CO., INC. EAST BOSTON MA PP 1213052 ATLANTIC LOBSTER COMPANY SAUGUS MA PP 1213119 IPSWICH SHELLFISH CO. IPSWICH MA PP 1213145 JOHN NAGLE COMPANY BOSTON MA PP 1213197 STAVIS SEAFOODS, INC. BOSTON MA PP 1214467 BLOUNT SEAFOOD CORPORATION WARREN RI PP 1215526 NORTH COAST SEAFOODS BOSTON MA PP 1215559 ST. OURS & COMPANY EAST WEYMOUTH MA PP 1215879 OCEAN CREST SEAFOODS, INC. GLOUCESTER MA PP 1216464 HIGH LINER FOODS (USA) INC. PORTSMOUTH NH PP 1216592 VIKING SEAFOODS, INC. MALDEN MA PP 1216771 BRADY ENTERPRISES, INC. EAST WEYMOUTH MA PP 1216958 TICHON SEAFOOD CORPORATION NEW BEDFORD MA PP 1217951 WILLIAM ATWOOD LOBSTER CO. SPRUCE HEAD ME PP 1218436 SEAFOOD SERVICES, INC. dba MACLEAN'S SEAFOODS NEW BEDFORD MA PP 1219457 HOME MADE BRAND FOODS CO, INC. NEWBURYPORT MA PP 1219844 LITTLE BAY LOBSTER CO. NEWINGTON NH PP 1220049 PORTLAND SHELLFISH COMPANY, INC. SOUTH PORTLAND ME PP 1220357 SEA FRESH USA PORTLAND ME PP 1220536 DUCKTRAP RIVER FISH FARM, INC. BELFAST ME PP 1221041 GREAT EASTERN SEAFOOD, INC. BOSTON MA PP 1221078 NATIONAL FISH & SEAFOOD, INC. GLOUCESTER MA PP 1221134 PARASEA, LLC JOHNSTON RI PP 1221683 STEVE CONNOLLY SEAFOOD CO.,INC. GLOUCESTER MA PP 1222012 DEEP SEA FISH OF RI, INC. NARRAGANSETT RI PP 1222028 DOUTY BROS., INC. PORTLAND ME PP 1222033 PORTLAND FISH EXCHANGE PORTLAND ME PP 1222038 INTERNATIONAL LOBSTER GLOUCESTER MA PP 1222039 JT SEA PRODUCTS, INC. NEW BEDFORD MA PP 1222044 MARDER TRAWLING, INC. NEW BEDFORD MA PP 1222045 MAR-LEES SEAFOOD, INC. NEW BEDFORD MA PP 1222048 NORTH ATLANTIC LOBSTER CO. DANVERS MA PP 1222050 PAIVA'S SHELLFISH, INC. CRANSTON RI PP 1222053 SEA FRESH USA NORTH KINGSTON RI PP 1222054 SOUTH PIER FISH COMPANY NARRAGANSETT RI PP 1222059 BROWNE TRADING CO. PORTLAND ME PP 1222246 ATLANTIC COAST SEAFOOD, INC. BOSTON MA PP 1222268 COZY HARBOR SEAFOODS PORTLAND ME PP 1222643 NORTH ATLANTIC, INC. PORTLAND ME PP 1222648 CUMMINGS LOBSTER COMPANY KENNEBUNK ME PP 1222659 TRENTON BRIDGE LOBSTER POUND TRENTON ME PP 1222682 ROCKPORT LOBSTER CO. GLOUCESTER MA PP 1222720 TRIO ALGARVIO, INC. NEW BEDFORD MA PP 1222722 EASTERN FISHERIES, INC. NEW BEDFORD MA PP 1222727 FINESTKIND FISH MARKET YORK ME PP 1222737 WESTPORT LOBSTER COMPANY WESTPORT MA PP 1222740 NEBULA FOODS NEW BEDFORD MA PP 1222762 NOVA SEAFOODS, LTD. PORTLAND ME PP 1222790 GARBO LOBSTER GROTON CT PP 1222800 NORTHERN WIND, INC. NEW BEDFORD MA PP 1222822 SOUSA LOBSTER CO, INC. BOSTON MA PP 1222823 BOSTON LOBSTER COMPANY BOSTON MA PP 1222843 BERGIE'S SEAFOOD, INC. NEW BEDFORD MA PP 1222851 DIMARE SEAFOODS CO. REVERE MA PP 1222852 IDEAL SEAFOOD, INC. BOSTON MA PP 1222853 PIER 7, INC. BOSTON MA PP 1222873 OCEAN STATE LOBSTER CO. NARRAGANSETT RI PP 1223018 IPSWICH SHELLFISH CO., INC. WAREHAM MA PP 1223024 CAPE QUALITY SEAFOOD, LTD. NEW BEDFORD MA PP 1223139 JOSEPH'S PASTA COMPANY HAVERHILL MA PP 1223155 COASTAL FISH & LOBSTER SCITUATE HARBOR MA PP 1223176 BRISTOL SEAFOOD, INC. PORTLAND ME PP 1223184 SPINNEY CREEK SHELLFISH, INC. ELIOT ME PP 3026057 WESTWARD SEAFOODS DUTCH HARBOUR AK PP 3026061 ISLAND SEAFOODS, INC.dba PACIFIC SEAFOOD KODIAK AK PP 3026178 BASIC CONCEPTS LTD (dba DIAMOND BAY SEAFOODS) ARLINGTON WA PP 3026335 INTERIOR ALASKA FISH PROCESSORS, INC. FAIRBANKS AK PP 3026399 TRANS-OCEAN PRODUCTS, INC. SALEM OR PP 3026605 INLET SALMON/DIV. INLET FISHERIES, INC. NAKNEK AK PP 3026665 TRIDENT SEAFOODS CORP. NEWPORT OR PP 3026731 Y & L WASHINGTON, INC. TACOMA WA PP 3026879 SIGNATURE SEAFOOD BARGE LUCKY BUCK AK PP 3026989 SCAN AMERICAN FOOD COMPANY EVERETT WA PP 3027020 MOLLY'S FOODS, INC. BELLINGHAM WA PP 3027602 SAHALEE OF ALASKA, INC. ANCHORAGE AK PP 3027612 EC PHILLIPS AND SONS, INC. KETCHIKAN AK PP 3027946 NORTHERN KETA JUNEAU AK PP 3028006 HOME PORT SEAFOODS BELLINGHAM WA PP 3028105 OCEAN BEAUTY SEAFOODS, INC. BELLINGHAM WA PP 3028163 ALASKA GENERAL SEAFOOD KETCHIKAN AK PP 3028177 NORQUEST SEAFOODS, INC. (SITKA EGG PLANT) SITKA AK PP 3028195 UNISEA, INC. ST. PAUL AK PP 3028288 OCEAN GOLD SEAFOODS, INC. WESTPORT WA PP 3028299 HIGH TIDE SEAFOODS PORT ANGELES WA PP 3028383 NORTHWEST SEAFOOD PROCESSORS SEATTLE WA PP 3028874 TRIDENT SEAFOODS CORP. ST. PAUL AK PP 3029001 PACIFIC STAR SEAFOODS, INC. KENAI AK PP 3029073 MOUNTAIN LAKE FISHERIES KALISPELL MT PP 3029292 DEL MAR SEAFOODS, INC. CHARLESTON OR PP 3029822 GREAT PACIFIC SEAFOODS, INC. CORDOVA WA PP 3029848 KACHEMAK FISH PACKERS HOMER AK PP 3029873 CLEAR SPRINGS FOODS SPECIALTY PROD. MANUFATUR BUHL ID PPa 3030008 SMOKI FOODS SEATTLE WA PPa 3030037 ALASKA CHOICE SEAFOODS, INC. KENAI AK PP 3030719 COLONY GOURMET KITCHEN WASILLA AK PP 3030940 SNUG HARBOR SEAFOODS KENAI AK PP 3030960 LONE TREE POINT SEAFOOD COMPANY LA CONNER WA PPa 3030970 ALASKA SUPERFRESH, INC. WRANGELL AK PP 3030985 PORT GRAHAM SEAFOODS, INC. PORT GRAHAM AK PP 3031085 BUY N PACK SEAFOOD, INC. HOONAH AK PP 3031087 OCEAN FRESH SEAFOOD COMPANY PORTLAND OR PP 3031108 DIAMOND LODGE KING SALMON AK PP 3031126 YKI FISHERIES, INC. YAKUTAT AK PP 3031154 INLET FISH PRODUCERS, INC. SEATTLE WA PP 3031183 WATERFRONT FISH COMPANY EVERETT WA PP 3031257 CRYSTAL OCEAN SEAFOODS, INC. ASTORIA OR PP 3031685 PORT CHATHAM PACKING COMPANY EVERETT WA PP 3031711 FERGUS-MCBARENDSE CO., INC. ASTORIA OR PP 3031724 OCEAN HARVEST MARINE PRODUCTS, LLC. KETCHIKAN AK PP 3031784 COPPER RIVER SEAFOODS CORDOVA AK PP 3031805 ALASKA GLACIER SEAFOODS, INC. JUNEAU AK PP 3031879 OCEAN BEAUTY SEAFOODS, INC. SEWARD AK PP 3031933 TRADER BAY LTD. SEATTLE WA PP 3031934 PRIME ALASKA SEAFOODS, INC. UNALASKA AK PP 3031972 ENTREES, INC. SEATTLE WA PP 3032134 KAKE FOODS, INC. KAKE AK PP 3032304 INLET FISH PRODUCERS, INC. BETHEL AK PP 3032305 SOUTH BEND PACKERS, INC. SOUTH BEND WA PP 3032338 SUNRISE SEAFOODS, INC. ILWACO WA PP 3032347 GLACIER SALTFISH COMPANY SEATTLE WA PP 3032374 Q SEA SPECIALTY SERVICES, LLC (QSS, LLC) BELLINGHAM WA PP 3032395 SWIFTSURE SEAFOODS, INC. BELLINGHAM WA PP 3032410 HARBOR CROWN SEAFOODS, INC. DUTCH HARBOR AK PP 3032545 GLOBAL SEAFOODS KODIAK, LLC KODIAK AK PP 3032586 NORQUEST SEAFOODS, INC. PETERSBURG AK PP 3032596 UNISEA, INC. COLD STORAGE REDMOND WA PP 3032643 ADAK FISHERIES LLC ADAK AK PP 3032667 QUALITY SEAFOOD SERVICES LLC EVERETT WA PP 3032810 PELICAN PACKERS, INC. BELLINGHAM WA PP 3033001 GREAT RUBY FISH COMPANY NAKNEK AK PP 3033305 ALASKA SEAFOOD INTERNATIONAL, LLC ANCHORAGE AK PP 3033466 GLOBAL SEAFOODS NORTH AMERICA, LLC SEATTLE WA PP 3033487 BERING PACIFIC SEAFOODS, LLC FALSE PASS AK PP 3033856 THE FISH FACTORY, LLC HOMER AK PP 3034005 STARFISH, INC. dba PACIFIC SEAFOOD OR GROUP SEATTLE WA PP 3080589 JESSIE'S ILWACO FISH CO., INC. ILWACO WA PP 3031828 HIS CATCH VALUE ADDED PRODUCTS HOMER AK PP 3031834 KACHEMAK BAY SEAFOODS HOMER AK PP 3005209470 OYSTER HOLDINGS, INC. OYSTERVILLE WA PP 1223876 KAREN SUE, INC. (F/V DEBBIE SUE) WAKEFIELD RI ZV 1223877 KAREN SUE, INC. (F/V MARGARET HOLLY) WAKEFIELD RI ZV 1223878 DAVROD CORP. (F/V HUNTRESS) WAKEFIELD RI ZV 1223882 RELENTLESS, INC. (F/V RELENTLESS) NORTH KINGSTOWN RI ZV 1223883 HUNTRESS, INC. (F/V PERSISTENCE) NORTH KINGSTOWN RI ZV 1223979 WOOD HOLLOW TRAWLERS, INC. (F/V LUKE & SARA) WAKEFIELD RI ZV 1224806 DAVROD CORPORATION (F/V NAUTILUS) WAKEFIELD RI ZV 1224827 V & G SEA PRODUCTS, INC. (F/V FIRST LIGHT) WAKEFIELD RI ZV 1224830 HUDSON CORP. (F/V MOHAWK) HYANNIS MA ZV 1224831 ATLANTIC SPRAY (F/V ATLANTIC) HYANNIS MA ZV 1225108 CORSAIR CORPORATION (F/V CORSAIR) HYANNIS MA ZV 1225227 SEAFROZEN, INC. (F/V TRAVIS AND NATALIE) WEST KINGSTON RI ZV 1225511 DONA MARIA F/V POINT JUDITH RI ZV 1225833 SALT POND FISHERIES, INC. (F/V KAREN ELIZABETH) WAKEFIELD RI ZV 1225859 SEAPRIDE TRAWLERS, INC. (F/V SEAFARER) WAKEFIELD RI ZV 1226739 COLDWATER SEAFOOD (F/V FLICKA) EVERETT MA ZV 1226740 COLDWATER SEAFOOD (F/V DRYSTEN) EVERETT MA ZV 2437720 PATRIOT FISHING CO. HAMPTON BAYS NY ZV 3023604 FAITH FISHERIES, INC. (M/V FAITH) SITKA AK ZV 3023614 SNOPAC PRODUCTS, INC. (F/V SNOPAC) SEATTLE WA ZV 3023616 ALASKAN MARINE RESOURCES, LLC (M/V POLAR BEAR) ANCHORAGE AK ZV 3023640 OCEAN PEACE, INC. (F/T OCEAN PEACE) KODIAK AK ZV 3023646 BLUE WAVE SEAFOODS, INC. (M/V BLUE WAVE) SEATTLE WA ZV 3023656 JUBILEE FISHERIES, INC. (F/V KJEVOLJA) SEATTLE WA ZV 3023657 NORQUEST SEAFOODS, INC. (M/P LAFAYETTE) SEATTLE WA ZV 3023662 ALASKA CATCH, LLC (M/V NEW WEST) BELLINGHAM WA ZV 3023666 GLACIER FISH CO. LTD (F/T NORTHERN GLACIER) SEATTLE WA ZV 3023672 PAVLOF, INC. (M/V PAVLOF) SEATTLE WA ZV 3023673 HORIZON FISHERIES LLC SEATTLE WA ZV 3023676 REBECCA IRENE JOINT VENTURE (F/T REBECCA IRENE) SEATTLE WA ZV 3023679 NORQUEST SEAFOODS, INC. (P/V PRIBILOF) SEATTLE WA ZV 3023852 DEEP PACIFIC LLC (F/V DEEP PACIFIC) SEATTLE WA ZV 3024839 SELDOVIA FISHERIES, INC. (F/V BLUE PACIFIC) SEATTLE WA ZV 3024846 PREMIER PACIFIC SEAFOODS (SS OCEAN PHOENIX) SEATTLE WA ZV 3025034 AMERICAN SEAFOODS CO. (F/T OCEAN ROVER) EDMONDS WA ZV 3025035 NORQUEST SEAFOODS, INC. (P/V ALEUTIAN FALCON) SEATTLE WA ZV 3025036 TRIDENT SEAFOODS CORPORATION (F/T TEMPEST) SEATTLE WA ZV 3025050 OCEAN BEAUTY SEAFOODS, INC. (P/V OCEAN PRIDE) SEATTLE WA ZV 3025070 WESTERN SEA, INC. (M/V WESTERN SEA) SEATTLE WA ZV 3025093 M/V SAVAGE, INC. (F/T SEAFISHER) SEATTLE WA ZV 3025903 GULF MIST, INC. (M/V ALASKA MIST) SEATTLE WA ZV 3025904 ALASKA OCEAN SEAFOOD L.P. (F/T ALASKA OCEAN) ANACORTES WA ZV 3025905 TRIDENT SEAFOODS CORP. (P/V ALASKA PACKER) SEATTLE WA ZV 3025906 FISHING COMPANY OF ALASKA, INC. (F/V PIONEER) SEATTLE WA ZV 3025907 FISHING COMPANY OF ALASKA, INC. (F/V RANGER) SEATTLE WA ZV 3025909 FISHING COMPANY OF ALASKA, INC. (F/V JURIS) SEATTLE WA ZV 3025910 FISHING COMPANY OF ALASKA, INC. (F/V PATRIOT) SEATTLE WA ZV 3025912 ALEUTIAN LADY F/V MILL CREEK WA ZV 3025916 AMERICAN SEAFOODS CO. (F/T AMERICAN DYNASTY) SEATTLE WA ZV 3025918 TRIDENT SEAFOODS CORP. (F/T AMERICAN ENTERPRISE) SEATTLE WA ZV 3025919 AMERICAN SEAFOODS CO. (F/T AMER. TRIUMPH) SEATTLE WA ZV 3025921 ARCTIC STORM, INC. (F/V ARCTIC STORM) SEATTLE WA ZV 3025922 ARICA FISHING CO. (F/T ARICA) SEATTLE WA ZV 3025923 TRIDENT SEAFOODS CORP. (F/T BERING ENTERPRISE) SEATTLE WA ZV 3025924 CAPE HORN LIMITED PARTNERSHIP (F/T CAPE HORN) SEATTLE WA ZV 3025929 CLIPPER SEAFOODS, LTD. (F/V CLIPPER ENDEAVOR) SEATTLE WA ZV 3001237140 ROSE FISHERIES (F/V ROSE) SITKA AK ZV 3003523331 TOP OCEAN, INC. (F/T TOP OCEAN) KODIAK AK ZV 3003691316 ALPINE COVE, LLC (F/V ALPINE COVE) KODIAK AK ZV 3003722028 BLUE GADUS, LLC SEATTLE WA ZV 3003756994 GLACIER BAY FISHERIES LLC (F/V GLACIER BAY) SEATTLE WA ZV 3003796162 FACTOTUM FISHERIES, INC. (F/V DEEP SEA) MARYSVILLE WA ZV 3003874346 SEVEN DAUGHTERS (F/V SEVEN DAUGHTERS) HAINES AK ZV 3003874454 DALENA (F/V DALENA) BELLINGHAM WA ZV 3003874463 BETTY H, INC. (F/V BETTY H) BELLINGHAM WA ZV 3003874470 MAVERICK (M/V MAVERICK) PORT TOWNSEND WA ZV 3003878220 F/V PURSUIT (F/V PURSUIT) SCOTTS MILL OR ZV 3004604042 SIBERIAN SEA FISHERIES LLC (F/V SIBERIAN SEA) SEATTLE WA ZV 3004927581 ATLANTIC FROST SEAFOODS LLC FALL RIVER MA FV 3014708 TRIDENT SEAFOODS CORPORATION (F/T BOUNTIFUL) SEATTLE WA ZV 3017114 TRIDENT SEAFOODS CORP. (P/B SEA ALASKA) SEATTLE WA ZV 3017930 C FISHERIES, INC. (M/V CLIPPERTON) SEATTLE WA ZV 3018875 GALAXY FISHERIES LLC (F/V GALAXY) SEATTLE WA ZV 3019747 YARDARM KNOT, INC. (M/V YARDARM KNOT) SEATTLE WA ZV 3020279 ICICLE SEAFOODS, INC. (P/V BERING STAR) SEATTLE WA ZV 3020280 ICICLE SEAFOODS, INC. (P/V ARCTIC STAR) SEATTLE WA ZV 3020658 ROMANZOF FISHING COMPANY LLC (M/V BARANOF) SEATTLE WA ZV 3020837 TRIDENT SEAFOODS CORP. (P/B NEPTUNE) SEATTLE WA ZV 3021461 NORQUEST SEAFOODS, INC. (M/V CRUSADER) SEATTLE WA ZV 3023092 NORQUEST SEAFOODS, INC (M/V SEA LEGEND) SEATTLE WA ZV 3023509 JUBILEE FISHERIES, INC. (F/V ZENITH) SEATTLE WA ZV 3023526 PROWLER LLC (F/L PROWLER) PETERSBURG AK ZV 3023534 FISHING COMPANY OF ALASKA, INC. (F/V ALASKA1) SEATTLE WA ZV 3023536 FISHING COMPANY OF ALASKA, INC. (F/V VOYAGER) SEATTLE WA ZV 3023571 WOODBINE ALASKA FISH COMPANY (M/V WOODBINE) EGEGIK AK ZV 3023585 SOUTH ATLANTIC FISHERIES LLC (F/V MR B) SEATTLE WA ZV 3023588 GOLDEN ALASKA SEAFOODS, INC. (M/V GOLDEN ALASKA) SEATTLE WA ZV 3023593 NORTH PACIFIC FISHING, INC. (F/V AMERICAN #1) SEATTLE WA ZV 3025930 CLIPPER SEAFOODS, LTD. (F/V CLIPPER SURPRISE) SEATTLE WA ZV 3025931 ICICLE SEAFOODS, INC. (P/V COASTAL STAR) SEATTLE WA ZV 3025937 ICICLE SEAFOODS, INC. (P/V DISCOVERY STAR) SEATTLE WA ZV 3025939 ALASKA TRAWL FISHERIES (F/T ENDURANCE) EDMONDS WA ZV 3025941 SUPREME ALASKA, INC. (M/V EXCELLENCE) SEATTLE WA ZV 3025942 MARINER LIMITED PARTNERSHIP (F/V FRONTIER MARINER) EDMONDS WA ZV 3025943 SPIRIT LIMITED PARTNERSHIP (F/V FRONTIER SPIRIT) EDMONDS WA ZV 3025946 TRIDENT SEAFOODS CORP. (F/T HARVESTER ENTERPRISE) SEATTLE WA ZV 3025949 HIGHLAND LIGHT, INC. (F/T HIGHLAND LIGHT) SEATTLE WA ZV 3025952 TRIDENT SEAFOODS CORP. (F/T ISLAND ENTERPRISE) SEATTLE WA ZV 3025957 TRIDENT SEAFOODS CORP. (F/T KODIAK ENTERPRISE) SEATTLE WA ZV 3025958 DAILY FISHERIES, INC. (F/V MELISSA BETH) RENTON WA ZV 3025960 AMERICAN SEAFOODS CO. (F/T NORTHERN EAGLE) SEATTLE WA ZV 3025962 AMERICAN SEAFOODS CO. (F/T NORTHERN HAWK) SEATTLE WA ZV 3025963 FISHING COMPANY OF ALASKA, INC. (F/V SPIRIT) SEATTLE WA ZV 3025964 AMERICAN SEAFOODS CO. (F/T NORTHERN JAEGER) SEATTLE WA ZV 3025965 ICICLE SEAFOODS, INC. (M/V NORTHERN VICTOR) SEATTLE WA ZV 3025969 GLACIER FISH CO. LTD (F/T PACIFIC GLACIER) SEATTLE WA ZV 3025971 ARCTIC FJORD, INC. (F/T ARCTIC FJORD) SEATTLE WA ZV 3025974 BLUE ATTU, LLC (F/V BLUE ATTU) SEATTLE WA ZV 3025980 FISHING COMPANY OF ALASKA, INC. (F/V WARRIOR) SEATTLE WA ZV 3025981 PROVIDER, INC. (F/T PROVIDER) KODIAK AK ZV 3025982 PURSUIT, INC. (F/T PURSUIT) KODIAK AK ZV 3025986 PACIFIC KING FISHERIES (M/V RESOLUTE) SEATTLE WA ZV 3025989 TRIDENT SEAFOODS CORP. (F/T SEATTLE ENTERPRISE) SEATTLE WA ZV 3025991 BLUE STAR FISHERIES, LLC (F/V BLUE STAR) SEATTLE WA ZV 3025996 NORTH PACIFIC SEAFOODS, INC. (F/V SONYA S) SEATTLE WA ZV 3025997 STARBOUND LLC (F/T STARBOUND) SEATTLE WA ZV 3026000 TRIDENT SEADOODS CORP. (F/T US ENTERPRISE) SEATTLE WA ZV 3026001 UNIMAK FISHERIES LLC (F/T UNIMAK) SEATTLE WA ZV 3026002 JUBILEE FISHERIES, INC. (F/V VAERDAL) SEATTLE WA ZV 3026005 HIGHLAND LIGHT SEAFOODS, LLC (F/V WESTWARD WIND) SEATTLE WA ZV 3026027 J & R FISHERIES (F/V KRUZOF) SEWARD AK ZV 3026064 PAC ATLANTIC FISHERIES, INC. (F/V ALASKAN 1) SEATTLE WA ZV 3026068 TRIDENT SEAFOODS CORP. (M/V ARCTIC ENTERPRISE) SEATTLE WA ZV 3026076 GOLDEN FLEECE, INC. (F/T GOLDEN FLEECE) SOUTH BEND WA ZV 3026086 OCEAN PROWLER PARTNERSHIP (F/L OCEAN PROWLER) PETERSBURG AK ZV 3026089 P.G.N., INC. (F/V PACIFIC BREEZE) SEATTLE WA ZV 3026090 PATHFINDER FISHERIES LLC (F/V PATHFINDER) SEATTLE WA ZV 3026091 TRIDENT SEAFOODS CORP. (M/V ROYAL ENTERPRISE) SEATTLE WA ZV 3026280 FISHING COMPANY OF ALASKA, INC. (F/V VICTORY) SEATTLE WA ZV 3026317 BLUE ACE, LLC (F/V BLUE ACE) SEATTLE WA ZV 3026361 O'HARA CORPORATION (F/T CONSTELLATION) SEATTLE WA ZV 3026672 EXPLORER LIMITED PARTNERSHIP (F/V FRONTIER EXPLORER) EDMONDS WA ZV 3026675 AKULAURAK, LLC(M/V COURAGEOUS) SEATTLE WA ZV 3026677 NORTHERN AURORA FISHERIES, INC.(F/V NORTHERN AURORA) BELLEVUE WA ZV 3026690 LEGACY FISHING, INC. (F/T LEGACY) SITKA AK ZV 3026691 ALASKAN LEADER PARTNERSHIP (F/V AK LEADER) KODIAK AK ZV 3026692 ALLIANCE FISHING, INC. (F/T ALLIANCE) KODIAK AK ZV 3026698 OCEAN ALASKA LLC (F/T OCEAN ALASKA) SEATTLE WA ZV 3026699 BEAUTY BAY, INC. (F/V BEAUTY BAY) WENATCHEE WA ZV 3026700 LILLI ANN LLC (F/V LILLI ANN) SEATTLE WA ZV 3026706 BLUE DUTCH, LLC (F/V BLUE DUTCH) SEATTLE WA ZV 3026707 NEW STAR FISHERIES, INC. (F/T NEW STAR) SEATTLE WA ZV 3026708 PACIFIC PEARL LLC (F/V PACIFIC PEARL) SEATTLE WA ZV 3026830 STELLAR SEAFOODS, INC. (M/V STELLAR SEA) SEATTLE WA ZV 3027818 PROWLER LLC (F/L BERING PROWLER) PETERSBURG AK ZV 3027822 TRIDENT SEAFOODS CORP. (P/V INDPENDENCE) SEATTLE WA ZV 3027824 CLIPPER SEAFOODS, LTD. (F/V CLIPPER EPIC) SEATTLE WA ZV 3028104 ALASKAN SHORES FISHERIES (F/V ALASKAN SHORES) OLYMPIA WA ZV 3028123 GLACIER FISH COMPANY (F/V NORTON SOUND) SEATTLE WA ZV 3028754 O'HARA CORPORATION (F/T DEFENDER) SEATTLE WA ZV 3029047 HARVESTER FISHERIES, INC. (M/V INLET HARVESTER) CHIGNIK BAY AK ZV 3029171 CLIPPER EXPRESS, LLC (F/V CLIPPER EXPRESS) SEATTLE WA ZV 3029246 ARCTIC SOLE SEAFOODS, INC. (F/V TREMONT) SEATTLE WA ZV 3029291 YAKUTAT, INC. (F/V BLUE NORTH) SEATTLE WA ZV 3029852 SILVER SPRAY SEAFOODS (F/V SILVER SPRAY) KODIAK AK ZV 3029914 ALASKA CHALLENGE SEAFOODS (F/V LADY GUDNEY) DUTCH HARBOR AK ZV 3029950 KRIS POULSEN & ASSOCIATES (M/V ARCTIC SEA) SEATTLE WA ZV 3030031 O.K. FISHERIES (F/V BLUE FIN) SEATTLE WA ZV 3030844 NORTH WIND, INC. (F/V AURIGA) SEATTLE WA ZV 3031069 O'HARA CORPORATION (F/T ENTERPRISE) SEATTLE WA ZV 3031113 AMERICAN SEAFOODS CO. (F/T KATIE ANN) SEATTLE WA ZV 3031844 OCEAN FISHERIES LLC (F/V OCEAN HUNTER) SEATTLE WA ZV 3031932 BUHOLM FISHERIES, INC. SEATTLE WA ZV 3032065 SUNDANCER, INC. F/V POULSBO WA ZV 3032068 US FISHING, LLC (F/V US INTREPID) SEATTLE WA ZV 3032108 LIBERATOR FISHERIES LLC (F/V US LIBERATOR SEATTLE WA ZV 3032259 BRISTOL LEADER FISHERIES LLC (F/V BRISTOL LEADER) KODIAK AK ZV 3032346 AMERICAN PELAGIC FISHING CO. (F/T ATLANTIC STAR) SEATTLE WA ZV 3032512 OFFSHORE ADVENTURES, INC. (F/V ALLIANCE) BOTHELL WA ZV 3032543 STORM FRONT FISHERIES LTD (F/V STORM FRONT) SITKA AK ZV 3032544 SEAFREEZE ALASKA, LP (F/T SEAFREEZE ALASKA) KODIAK AK ZV 3032583 NORTH CAPE FISHERIES, INC. (F/V NORTH CAPE) WOODLINVILLE WA ZV 3032584 CRYSTAL ALASKA SEAFOODS, INC (M/V PACIFIC PRODUCER) TACOMA WA ZV 3032585 TRINITY FISHERIES, INC. (F/V AUROUS) ANCHORAGE AK ZV 3033408 ALASKACATCH, LLC (F/V WILD SALMON) SEAQUIM WA ZV 3033572 ALASKA FISHERIES, LLC (F/V WESTERN QUEEN) ANCHORAGE AK ZV 3033573 SHEMYA FISHERIES, LLC (F/V SHEMYA) SEATTLE AK ZV 3080332 NORTH COMMAND, INC. (F/V NORTH COMMAND) SEATTLE WA ZV 1225004 F.W. BRYCE, INC. GLOUCESTER MA O 1225082 IBERIAN OCEAN FRESH LLC BRIDGEPORT CT O 1225246 NORTH AMERICAN IMEX, INC. WESTWOOD MA O 1225889 OMEGA SEA, INC. NEWPORT RI O 1226213 SEANET SEAFOOD PORTLAND ME O 1226676 ISLAND LOBSTER, LTD. GLOUCESTER MA O 2018288 MERIDIAN PRODUCTS SANTA FE SPRINGS CA O 2029265 SEA STAR FOODS, INC. SAN PEDRO CA O 2085573 CONTESSA FOOD PRODUCTS, INC. SAN PEDRO CA O 2086959 ATLANTIC PACIFIC TRADING CORP. INTERNATIONAL MISSION HILLS CA O 2320007 ECREVISSE ACADIENNE NEW ORLEANS LA O 2429538 ALBA SPECIALTY SEAFOOD CO., INC. NEW YORK NY O 2531713 SEAREX INTERNATIONAL WILMINGTON DE O 2952547 SUPERIOR OCEAN WEST SANTA CRUZ CA O 2952666 SEA SUPREME, INC. SAN RAFAEL CA O 2954413 AQUAFUTURE CORPORATION MONTEREY CA O 3000203616 ESSEX EXPORTS, INC. DEERFIELD BEACH FL O 3000215720 USAFISH INTERNATIONAL, INC. MIAMI FL O 3001102545 SHMUEL SHINDLER (DBA SHINDLER FISH, INC.) BROOKLYN NY O 3001670048 PESCANOVA, INC MIAMI FL O 3002794612 MARTIN INTERNATIONAL CORPORATION BOSTON MA O 3002895933 J.P. MARKETING, INC. TAMPA FL O 3003090010 BEMKA CORPORATION FT. LAUDERDALE FL O 3003385974 ENDEAVOR SEAFOOD NEWPORT RI O 3004024934 KENOVER MARKETING CORP. (DBA SEA CASTLE) BROOKLYN NY O 3004047742 ROYAL SEA, INC. BOCA RATON FL O 3004060879 RICK'S LOBSTER SHACK FALMOUTH ME O 3004368908 EAST COAST INTERNATIONAL LYNN MA O 3004418393 HAWAII PACIFIC SEAFOOD COMPANY, LLC HONOLULU HI O 3005054096 GIOTIS SEAFOOD PRODUCTS REDINGTON SHORES FL O 3020067 PACIFIC SALMON COMPANY, INC. SEATTLE WA O 1000113902 COLORADO BOXED BEEF CO. MIAMI FL O 1000114048 MOON'S SEAFOOD COMPANY MERRITT ISLAND FL O 1047478 QUIRCH FOODS MIAMI FL O 1122644 BLUE CRAB BAY CO. ONANCOCK VA O 1124958 DENZER'S FOOD PRODUCTS BALTIMORE MD O 1215407 AMERICAN SEAFOODS INTERNATIONAL, LLC NEW BEDFORD MA O 3029863 INTEROCEAN SEAFOOD COMPANY SEATTLE WA O 3032369 NOVA FISHERIES, INC. SEATTLE WA O 3032868 JK GLOBAL ENTERPRISES ANCHORAGE AK O Categorie Legend: PP Processing plant PPa Plant processing only or partially materials derived from aquaculture (farmed products) O Exporter other than processors FV Factory vesels ZV Freezer vessel